Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Greene County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging a determination, rendered after a tier II disciplinary hearing, finding him guilty of fighting. The Attorney General has advised this Court that such determination has since been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. In view of this, and given that petitioner has received all the relief to which he is entitled, the matter is dismissed as moot (see Matter of Covington v Smith, 61 AD3d 1187 [2009]; Matter of Williams v Fischer, 60 AD3d 1229 [2009]).
Mercure, J.P., Peters, Spain, Lahtinen and Kavanagh, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.